DETAILED ACTION
1.	The Amendment filed 04/28/2022 has been entered. Claims 1-4, 6 & 8-17 in the application remain pending.  Claims 1-3, 6, 8-10 & 13-17 were amended. Claims 5 & 7 were cancelled. Claims 8-9 & 13-17 remain withdrawn from consideration.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 02/01/2022.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
4.	Drawing objections in the 02/01/2022 Office Action are withdrawn.

Specification
5.	Specification objections in the 02/01/2022 Office Action are partially withdrawn.

6.	The specification filed 02/01/2022 is objected to because of the following informalities: Paragraph [0062], discloses “treatment space 1110” then paragraph [0063] discloses “treatment space 1100” wherein the treatment space should be designated by a single reference character.
	
	
Claim Objections
7.	Claim objections on claim 5 in the 02/01/2022 Office Action are rendered moot per amendments.

Claim Rejections
8.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Lee et al. (KR 2019-0080326 A) of claims 5 & 7 are withdrawn per cancellation of claims 5 & 7.

Claim Rejections - 35 USC § 102
9.	Claims 1-4, 6 & 10-12 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (KR 2019-0080326 A) hereinafter Lee.
Regarding claim 1, the recitation “to supply a hydrophobic gas into the treatment space to hydrophobicize the substrate”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Lee since Lee meets all the structural elements of the claim and is capable of supplying a hydrophobic gas into the treatment space to hydrophobicize the substrate, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
	As regards to claim 1, Lee discloses an apparatus for treating a substrate W (abs; [0002]-[0022]; fig 1-16), comprising: 
a housing chamber 1100 having a processing space 1110 inside ([0055]; [0064]; fig 7); 
a gas inlet pipe 1124 capable of supplying a hydrophobic gas into the processing space 1110 to hydrophobicize the substrate W ([0057]; [0067]; fig 7); and 
a support unit 1300 configured to support the substrate W in the processing space 1110 ([0055]; [0062]; [0064]; fig 7), wherein the support unit 1300 includes: 
a supporting plate 1320 ([0062]-[0067]; fig 7); 
a heater 1400 configured to heat the substrate W placed on the supporting plate 1320 ([0055]; [0062]; [0065]; fig 7); and 
a height adjustor (lift member 1340/1342 + fin member 1700) configured to change a position of the substrate W between a first position (see fig 12) spaced apart upward from an upper surface of the supporting plate 1320 by a first distance (see fig 12) and a second position (see fig 11) spaced apart upward from the upper surface of the supporting plate 1320 by a second distance (see fig 11) ([0055]; [0062]; [0064]; [0069]; fig 7, 9 & 11-12),
wherein the height adjustor (lift member 1340/1342 + fin member 1700) is located in a recess 1324+1326+1330 formed on the upper surface of the supporting plate 1320 ([0062]; [0068]; [0074]; [0076]; [0079]-[0080]; fig 7, 9 & 11-12); and
a vacuum hole 1326 connected to the recess 1324+1326+1330, the vacuum hole 1326 configured to reduce pressure in the recess 1324+1326+1330 ([0062]; [0068]; [0074]; [0076]; [0079]-[0080]; fig 7, 9 & 11-12), 
wherein the height adjustor (lift member 1340/1342 + fin member 1700) has a through-hole (opening which lift member 1340/1342 + fin member 1700 is located) vertically formed by way of the height adjustor (lift member 1340/1342 + fin member 1700), and wherein the through-hole (opening which lift member 1340/1342 + fin member 1700 is located) is connected with the vacuum hole 1326 ([0062]; [0068]; [0074]; [0076]; [0079]-[0080]; fig 7, 9 & 11-12),
and wherein the second position (see fig 11) is a higher position than the first position (see fig 12) ([0055]; [0062]; [0064]; [0069]; fig 7, 9 & 11-12). 

As regards to claim 2, Lee discloses an apparatus (abs; [0002]-[0022]; fig 1-16), wherein the height adjustor (lift member 1340/1342 + fin member 1700) includes a plunger (lift member 1340/1342) configured to be movable in an up-down direction between a protruding position and an insertion position and to support the substrate W in the protruding position, wherein the insertion position is a height equal to or lower than the first position (see fig 12), and wherein the protruding position is a height corresponding to the second position (see fig 11) ([0055]; [0062]; [0064]; [0069]; fig 7, 9 & 11-12). 
As regards to claim 3, Lee discloses an apparatus (abs; [0002]-[0022]; fig 1-16), wherein the height adjustor (lift member 1340/1342 + fin member 1700) further includes a proximity support pin 1720 having an upper end at the first distance (see fig 12) from the upper surface of the supporting plate 1320 ([0055]; [0062]; [0064]; [0069]; [0072]-[0080]; fig 7, 9 & 11-12).  
As regards to claim 4, Lee discloses an apparatus (abs; [0002]-[0022]; fig 1-16), wherein the proximity support pin 1720 is fixed to the support unit 1300 ([0055]; [0062]; [0064]; [0069]; [0072]-[0080]; fig 7, 9 & 11-12).  
As regards to claim 6, Lee discloses an apparatus (abs; [0002]-[0022]; fig 1-16), wherein the plunger (lift member 1340/1342) is configured to be moved from the second position (see fig 11) to the first position (see fig 12) as pressure in the vacuum hole 1326 is reduced ([0062]; [0068]; [0074]; [0076]; [0079]-[0080]; fig 7, 9 & 11-12). 
As regards to claim 10, Lee discloses an apparatus (abs; [0002]-[0022]; fig 1-16), wherein the vacuum hole 1326 includes: a main passage (line 1620 extending downward, see fig 9 & 11-12); and a first passage (line between 1660 & 1640, see fig 9 & 11-12) and a second passage (wide opening extending downward from 1320, see fig 9 & 11-12) configured to branch off from the main passage (line 1620 extending downward, see fig 9 & 11-12), wherein the first passage (line between 1660 & 1640, see fig 9 & 11-12) is connected with the recess 1324+1326+1330, and wherein the second passage (wide opening extending downward from 1320, see fig 9 & 11-12) extends to the upper surface of the supporting plate 1320 ([0062]; [0068]-[0069]; [0074]; [0076]; [0079]-[0080]; fig 7, 9 & 11-12). 
As regards to claim 11, Lee discloses an apparatus (abs; [0002]-[0022]; fig 1-16), wherein the plunger (lift member 1340/1342) includes a plurality of plungers (lift members 1340) arranged in a circumferential direction (see fig 7-9 & 11-12) of the supporting plate 1320 ([0055]; [0062]; [0064]; [0069]; fig 7, 9 & 11-12). 
Regarding claim 12, the recitation “wherein the hydrophobic gas is a hexamethyldisilazane (HMDS) gas”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Lee since Lee meets all the structural elements of the claim and is capable of supplying a hydrophobic gas into the treatment space wherein the hydrophobic gas is a hexamethyldisilazane (HMDS) gas, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 12, Lee discloses an apparatus (abs; [0002]-[0022]; fig 1-16), wherein the hydrophobic gas is capable of being a hexamethyldisilazane (HMDS) gas ([0057]; [0067]; fig 7). 

Response to Arguments
10.	Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
(a) Claim Interpretation under 35 U.S.C. § 112(f) - Applicants assert that a person of ordinary skill would understand each of "gas supply unit," "support unit," and "elastic member" to recite sufficient structure to perform the respective recited functions.
(b) Lee fails to disclose, "wherein the height adjustor is in a recess formed below the upper surface of the support plate; and a pressure-reducing passage [is] connected to the recess, the pressure-reducing passage configured to reduce pressure in the recess."
(c) Lee fails to disclose, "wherein the height adjustor includes a through-hole vertically through the height adjustor, the through-hole connected with the pressure-reducing passage."
(d) Applicants request the Examiner to reconsider and withdraw the above rejection of independent claims 1 and 13 and the claims depending therefrom.

11.	In response to applicant’s arguments, please consider the following comments.
(a) As discussed in detail in the 02/01/2022 Office Action, Examiner maintains the position that the limitations "gas supply unit", "support unit", and "elastic member"  invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
(b) As already discussed above in detail in regards to claim 1, the height adjustor includes lift member 1340/1342 + fin member 1700 and the recess includes insertion hole 1324 + vacuum hole 1326. As clearly seen in figures 7 & 11-12, the height adjustor including lift member 1340/1342 + fin member 1700 is located in the recess including insertion hole 1324 and in contact with the recess including vacuum hole 1326.
Further, Merriam-Webster defines connect as follows: to join or fasten together usually by something intervening.
As already discussed above in detail in regards to claim 1 and as clearly seen in figures 7 & 11-12, Lee discloses a vacuum hole 1326 is  joined or fastened together to the recess 1324+1326+1330 via intervening structure, the vacuum hole 1326 configured to reduce pressure in the recess 1324+1326+1330, wherein since the system is a closed system,  the vacuum would implicitly reduce the pressure within each part of the closed system, i.e. insertion hole 1324 and the intervening space 1330.
 (c) Merriam-Webster defines through as follows: by way of.
As already discussed above in detail in regards to claim 1 and as clearly seen in figures 7 & 11-12, Lee discloses wherein the height adjustor (lift member 1340/1342 + fin member 1700) has a through-hole (opening which lift member 1340/1342 + fin member 1700 is located) vertically formed by way of the height adjustor (lift member 1340/1342 + fin member 1700), and wherein the through-hole (opening which lift member 1340/1342 + fin member 1700 is located) is joined or fastened together with the vacuum hole 1326 via intervening structure.
(d) In view of the foregoing, Examiner respectfully contends the limitations of claim 1 are indeed satisfied. Claims 2-4, 6 & 10-12 are rejected at least based on their dependency from claim 1, as well as for their own rejections on the merits, respectively. Claims 8-9 & 13-17 remain withdrawn from consideration.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717